Title: From Thomas Jefferson to Thomas Bell, 22 March 1792
From: Jefferson, Thomas
To: Bell, Thomas


          
            Dear Sir
            Philadelphia Mar. 22. 1792.
          
          You will probably be surprised at t[he receipt of my] letter of the last week. I had been waiting to [give your order] to Freneau; till the postage should be fixed, [and as soon as it] was, sent him your list of subscribers, and des[ired him to be]gin forwarding the papers. But he came to m[e soon after] and told me that he had received an order from you [long] ago, and had been constantly sending them. My ignorance of this circumstance occasioned my troubling you with the letter.—We have got an ensignship for Mr. Marks. For Gamble we could not, there being 130 applicants for 10. or 13 ensignships. The Secretary at war receives the most favorable accounts of Hastings  Marks, now at fort Washington and has several times spoken to me of him. This probably led to a preference of Mr. Marks, now appointed. Be so good as to mention this to his father, and my best affections to him and all my neighbors. I am with great esteem Dr. Sir your most obedt. humble servt.,
          
            Th: Jefferson
          
        